


Exhibit 10.08

 

 XCEL ENERGY INC.

NON-EMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

 

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

 

The Xcel Energy Inc. Non-Employee Directors Deferred Compensation Plan, as it
may be amended from time to time (the “Plan”), permits directors to defer
compensation for performance of services as a director of Xcel Energy Inc. (the
“Company”).  Each director of the Company who is not receiving compensation as
an employee of the Company is eligible to participate.  The Plan was formerly
known as the Northern States Power Company Non-Employee Directors Deferred
Compensation Plan, effective October 1, 1988, and on August 21, 2000, became
known as the Xcel Energy Inc. Non-Employee Directors Deferred Compensation Plan,
and was amended and restated effective as of January 1, 2005. During the period
from and after January 1, 2005 and until the effective date of this Restatement,
the Plan has been operated in good faith compliance with IRS Notice 2005-1,
proposed and final regulations under Internal Revenue Code (“Code”)
Section 409A, and other applicable guidance. Pursuant to such guidance,
directors were provided the opportunity to make transitional elections regarding
the payment of their account as described in Section 2.02.

 


1.                                      ELECTION TO DEFER COMPENSATION


 


1.01                         TIME OF ELECTION.  ANY ELECTION TO DEFER
COMPENSATION SHALL BE MADE WITHIN THIRTY (30) DAYS OF AN INDIVIDUAL’S ELECTION
TO THE BOARD OF DIRECTORS OF THE COMPANY OR, IF THE ELECTION TO DEFER
COMPENSATION IS REQUESTED DURING A TERM OF OFFICE AS A DIRECTOR, SUCH ELECTION
MUST BE MADE IN ADVANCE OF ANY CALENDAR YEAR TO WHICH THE ELECTION TO DEFER
COMPENSATION IS TO BE APPLICABLE.


 


1.02                         PERIOD OF ELECTION.  AN ELECTION TO DEFER
COMPENSATION SHALL BE APPLICABLE TO COMPENSATION RECEIVED FOR SERVICES BEGINNING
IMMEDIATELY AFTER ELECTION TO THE BOARD OF DIRECTORS OF THE COMPANY OR, IF THE
ELECTION IS FIRST MADE DURING A TERM OF OFFICE, THEN BEGINNING AS OF THE
CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE ELECTION IS MADE. 
THE DEFERRAL ELECTION SHALL CONTINUE UNTIL THE TERMINATION OF SERVICE AS A
DIRECTOR OR MAY BE TERMINATED PRIOR THERETO BY NOTICE TO DISCONTINUE DEFERRAL,
EFFECTIVE AS OF THE END OF ANY CALENDAR YEAR ENDING AFTER THE NOTICE IS RECEIVED
BY THE COMPANY.  FOR PURPOSES OF THE PLAN, “TERMINATION OF SERVICE” AS A
DIRECTOR SHALL MEAN TERMINATION (BY DEATH, RETIREMENT OR OTHERWISE) OF THE
DIRECTOR’S SERVICE AS A DIRECTOR OF THE COMPANY (INCLUDING ALL AFFILIATES OF THE
COMPANY) OR, IF LATER, A DIRECTOR’S SEPARATION FROM SERVICE WITHIN THE MEANING
OF SECTION 409A(A)(2)(A)(I) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME, AND THE GUIDANCE AND REGULATIONS ISSUED THEREUNDER.


 


1.03                         AMOUNT OF DEFERRAL.  AN ELECTION TO DEFER
COMPENSATION MAY INCLUDE ALL OR A SPECIFIED PORTION OF COMPENSATION FOR SERVICES
AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY, AND MAY BE EXPRESSED AS A
MONTHLY AMOUNT OR AS A

 

--------------------------------------------------------------------------------


 


PERCENTAGE OF COMPENSATION, OR IN EITHER CASE, WITHIN A CATEGORY OF
COMPENSATION.  A DEFERRAL MAY NOT INCLUDE REIMBURSABLE EXPENSES.


 


1.04                         NOTICES FOR DEFERRALS.  AN ELECTION TO DEFER
COMPENSATION SHALL BE MADE ON A FORM PROVIDED BY THE COMPANY.  A NOTICE TO
DISCONTINUE DEFERRAL SHALL BE IN WRITING.  THE ELECTION FORM AND ANY NOTICE TO
DISCONTINUE DEFERRAL SHALL BE DELIVERED OR MAILED TO THE SECRETARY OF THE
COMPANY AND SHALL BE DEEMED MADE UPON RECEIPT.


 


2.                                      ACCOUNT ACCRUAL AND DISBURSEMENT


 


2.01                         DEFERRED COMPENSATION ACCOUNT.  THE COMPANY WILL
MAINTAIN AN ACCOUNT ON ITS RECORD TO WHICH IT WILL CREDIT EACH PARTICIPATING
DIRECTOR’S ACCRUALS UNDER THIS PLAN.  A DIRECTOR’S ACCOUNT MAY BE DIVIDED INTO
TWO OR MORE SUBACCOUNTS AS THE COMPANY DETERMINES NECESSARY OR DESIRABLE FOR THE
ADMINISTRATION OF THE PLAN.  UNTIL PAYMENT OF A LUMP-SUM OR COMMENCEMENT OF
INSTALLMENT PAYMENTS, AN ADDITIONAL AMOUNT SHALL BE CREDITED TO THE ACCOUNT AT
THE END OF EACH CALENDAR QUARTER AT THE FOLLOWING RATE:


 

The average of the rate at which 30 day U.S. Treasury Bills are sold in the
first auction of each month during a calendar quarter plus 100 basis points,
which rate on an annualized basis shall be applied:

 


A)                                      TO THE ACCOUNT BALANCE AT THE BEGINNING
OF THE QUARTER; AND


 


B)                                     TO ANY DEFERRED COMPENSATION ACCRUING TO
THE ACCOUNT DURING THE QUARTER FROM THE DATE OF SUCH ACCRUAL.


 


2.02                         PAYMENT OF DEFERRED ACCOUNT


 

The Company shall pay, or commence to pay, to a director (or, in the event of
the director’s death, his/her beneficiary) the amount credited to the director’s
account in accordance with one of the following methods as elected by the
director:

 


A)                                      IN A SINGLE DISTRIBUTION TO BE MADE NO
LATER THAN JANUARY 31ST OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN
WHICH THE DIRECTOR’S TERMINATION OF SERVICE OCCURS;


 


B)                                     IN TEN ANNUAL INSTALLMENTS TO BE PAID
COMMENCING NO LATER THAN JANUARY 31ST OF THE CALENDAR YEAR NEXT FOLLOWING THE
CALENDAR YEAR IN WHICH THE DIRECTOR’S TERMINATION OF SERVICE OCCURS AND
CONTINUING EACH JANUARY 31ST OF EACH CALENDAR YEAR THEREAFTER UNTIL THE ACCOUNT
IS FULLY PAID.  IF THE DIRECTOR DIES BEFORE HIS/HER ENTIRE ACCOUNT HAS BEEN
FULLY PAID, THEN THE REMAINING INSTALLMENT PAYMENTS SHALL BE PAID TO THE
DIRECTOR’S BENEFICIARY AT THE SAME TIME AS THEY WOULD HAVE BEEN PAID TO THE
DIRECTOR.


 

A director may only make one distribution election under the Plan, except as
provided in the introductory section above.  Such election shall be made at the
time of the director’s initial deferral election under the Plan pursuant to
Section 1.01.  The distribution election must be made

 

2

--------------------------------------------------------------------------------


 

in writing on a form approved by the Company.  Once made (except as provided in
the introductory section above), the distribution election shall be irrevocable.

 


2.03                         ADDITIONAL PAYMENTS AFTER BEGINNING OF INSTALLMENT
PAYMENTS.  AN ADDITIONAL AMOUNT SHALL BE PAID WITH EACH INSTALLMENT PAYMENT
DETERMINED BY THE RATE STATED IN SECTION 2.01 ABOVE APPLIED TO THE BALANCE OF
THE ACCOUNT IMMEDIATELY FOLLOWING EACH PRECEDING PAYMENT.


 


2.04                         PAYMENT OF DEFERRED ACCOUNT AFTER DEATH.  UPON THE
DEATH OF A DIRECTOR PRIOR TO THE COMMENCEMENT OF PAYMENT OF THE DEFERRED
ACCOUNT, THE DIRECTOR’S ACCOUNT BALANCE SHALL BE PAID AS SOON AS PRACTICAL TO
THE DIRECTOR’S BENEFICIARY IN A SINGLE DISTRIBUTION.


 


3.                                      MISCELLANEOUS.


 


3.01                         UNSECURED ACCOUNT.  A DIRECTOR SHALL HAVE AN
UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE COMPANY TO THE EXTENT OF THE
ACCRUED ACCOUNT AND NO DIRECTOR OR BENEFICIARY WILL HAVE ANY GREATER RIGHTS THAN
ANY OTHER GENERAL CREDITOR.


 


3.02                         RESTRICTION ON ASSIGNMENT.  NO INTEREST IN ANY
DEFERRED ACCOUNT OR THE INTEREST OF ANY BENEFICIARY THEREUNDER CAN BE ASSIGNED,
ALIENATED, OR ENCUMBERED (VOLUNTARILY OR INVOLUNTARILY), DIRECTLY OR INDIRECTLY.


 


3.03                         PLAN ADMINISTRATION.  THE ADMINISTRATOR OF THIS
PLAN SHALL BE THE PRINCIPAL FINANCE OFFICER OF THE COMPANY WHO SHALL HAVE THE
AUTHORITY TO ADOPT RULES AND PROCEDURES FOR IMPLEMENTING THE PLAN AND TO
INTERPRET AND IMPLEMENT THE PROVISIONS THEREOF. DAY TO DAY ADMINISTRATIVE TASKS
ARE DELEGATED TO THE EXECUTIVE COMPENSATION GROUP WITHIN HUMAN RESOURCES. THE
COMPANY INTENDS THE PLAN TO BE IN FULL COMPLIANCE WITH SECTION 409A OF THE CODE
AND THE REGULATIONS AND GUIDANCE ISSUED THEREUNDER TO THE EXTENT APPLICABLE, AND
THE PLAN SHALL BE CONSTRUED, INTERPRETED AND ADMINISTERED IN A MANNER CONSISTENT
WITH THIS INTENT.


 


3.04                         BENEFICIARIES.  FOR PURPOSES OF THIS PLAN, A
DIRECTOR’S BENEFICIARY SHALL BE THE ESTATE OF THE DIRECTOR UNLESS BY WRITTEN
NOTICE DELIVERED TO THE COMPANY PRIOR TO DEATH, THE DIRECTOR HAS DESIGNATED
OTHER BENEFICIARIES UNDER THIS PLAN.


 


3.05                         SUCCESSORS.  THE OBLIGATIONS OF THE COMPANY
HEREUNDER SHALL BE BINDING UPON ANY AND ALL SUCCESSORS AND ASSIGNS OF THE
COMPANY.


 


4.                                      AMENDMENT AND TERMINATION.  THIS PLAN
MAY BE AMENDED, MODIFIED OR TERMINATED BY THE BOARD OF DIRECTORS OF THE
COMPANY.  OTHER THAN AS PERMITTED IN THE LAST SENTENCE OF THIS SECTION 4, NO
AMENDMENT, MODIFICATION OR TERMINATION SHALL ADVERSELY AFFECT ANY PARTICIPANT’S
RIGHTS WITH RESPECT TO ANY AMOUNT ACCRUED IN SUCH DIRECTOR’S ACCOUNT WITHOUT THE
CONSENT OF THE AFFECTED DIRECTOR.  IN THE EVENT OF THE TERMINATION OF THE PLAN,
NO FURTHER DEFERRALS SHALL BE MADE UNDER THE PLAN, BUT THE ACCOUNTS OF DIRECTORS
MAINTAINED UNDER THE PLAN AT THE TIME OF TERMINATION SHALL CONTINUE TO BE
GOVERNED BY THE TERMS OF THE PLAN UNTIL PAID OUT IN ACCORDANCE WITH THE TERMS OF
THE PLAN, UNLESS, TO THE EXTENT PERMITTED BY CODE SECTION 409A, THE BOARD OF
DIRECTORS OF THE COMPANY, IN ITS SOLE DISCRETION, SHALL

 

3

--------------------------------------------------------------------------------


 


CHANGE THE TIME AND/OR MANNER OF DISTRIBUTION OF ACCOUNTS TO PAY OUT IMMEDIATELY
IN A SINGLE DISTRIBUTION.

 

4

--------------------------------------------------------------------------------
